DETAILED ACTION
Correction to the Non-Final Office Actions
Pages 12-13 of the non-final Office Action mailed 06/22/2022 included an invitation to participate in the Deferred Subject Matter Eligibility Response (DSMER) Pilot Program; however, upon further consideration, the present application does not satisfy the criteria for participation in the DSMER Pilot Program because the present application is excluded from participation due to the Petition to make Special under Patent Prosecution Highway filed by Applicant on 12/27/2021. Therefore, the instant non-final Office Action has been corrected to remove the invitation to participate in the DSMER Pilot Program.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 4, 9, 11 and 13-23 are objected to because of the following informalities:
Claim 1 recites “a propulsive power output” in line 1, which should be amended to instead recite --[[a]] the propulsive power output-- for consistency and proper antecedent basis with “a propulsive power output” in line 1 of claim 13.
Claim 1 recites “a propeller shaft” in line 2, which should be amended to instead recite --[[a]] the propeller shaft-- for consistency and proper antecedent basis with “a propeller shaft” in lines 1-2 of claim 13.
Claim 1 recites “a ship” in line 2, which should be amended to instead recite --[[a]] the ship-- for consistency and proper antecedent basis with “a ship” in line 2 of claim 13.
Claim 1 recites “a system according to claim 13” in line 2, which should be amended to instead recite --[[a]] the system according to claim 13-- for consistency and proper antecedent basis with “A system according to claim 13” in line 1 of claim 13.
Claim 1 should be amended to recite --and-- immediately after the comma at the end of line 8.
Claim 1 should be amended to recite --and-- immediately after the comma at the end of line 15.
Claim 2 should be amended to recite --and-- immediately after the comma at the end of line 4.
Claim 4 should be amended to recite --and-- immediately after the comma at the end of line 8.
Claim 9 should be amended to recite --or-- immediately after the comma at the end of line 6.
Claim 11 should be amended such that the longer dash mark at the start of line 7 is replaced with a shorter dash mark for consistency with the other shorter dash marks in lines 4, 6 and 9 of the claim.
Claim 11 should be amended to recite --or-- immediately after the comma at the end of line 8.
Claim 13 recites “the power output” in lines 6-7, which should be amended to instead recite --the propulsive power output-- for consistency and proper antecedent basis with “a propulsive power output” in line 1 of the claim.
Claim 13 should be amended to recite --and-- immediately after the comma at the end of line 17.
Claim 14 should be amended to recite --and-- immediately after the comma at the end of line 4.
Claim 15 recites “a current value of the further operational parameter” in lines 6-7, which should be amended to instead recite --[[a]] the current value of the further operational parameter-- for consistency and proper antecedent basis with “a current value of a further operational parameter” in line 3 of the claim.
Claim 16 should be amended to recite --and-- immediately after the comma at the end of line 4.
Claim 17 recites “at least one operational characteristic of the ship” in lines 2-3, which should be amended to instead recite --the at least one operational characteristic of the ship-- for consistency and proper antecedent basis with “at least one operational characteristic of the ship” in lines 13-14 of claim 13.
Claim 18 recites “at least one operational characteristic of the ship” in lines 2-3, which should be amended to instead recite --the at least one operational characteristic of the ship-- for consistency and proper antecedent basis with “at least one operational characteristic of the ship” in lines 13-14 of claim 13.
Claim 18 recites “a load affecting to the propeller shaft” in line 3, which appears to be a misstating of --a load affecting [[to]] the propeller shaft--.
Claim 19 recites “at least one operational characteristic of the ship” in lines 2-3, which should be amended to instead recite --the at least one operational characteristic of the ship-- for consistency and proper antecedent basis with “at least one operational characteristic of the ship” in lines 13-14 of claim 13.
Claim 20 recites “at least one operational characteristic of the ship” in lines 11-12, which should be amended to instead recite --the at least one operational characteristic of the ship-- for consistency and proper antecedent basis with “at least one operational characteristic of the ship” in lines 13-14 of claim 13.
Claim 21 should be amended to recite --and-- immediately after the comma at the end of line 6.
Claim 22 recites “a system according to claim 13” in lines 1-2, which should be amended to instead recite --[[a]] the system according to claim 13-- for consistency and proper antecedent basis with “A system” in line 1 of claim 13.
Claim 23 recites “the program” in lines 1-2, which should be amended to instead recite --the computer program-- for consistency and proper antecedent basis with “A computer program” in line 1 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control arrangement” in claims 1-24, and “control unit” in claims 1-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control arrangement,” as introduced by line 3 of claim 13, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, for example, none of the functional recitations “apply…” in lines 6-7 of claim 13, “determine…” in lines 16-17 of claim 13, “compare…” in lines 18-19 of claim 13, and “reduce…” in line 22 of claim 13 following “configured to:” in reference to the “control arrangement” is directed to a recitation of structure for performing the claimed function, with the “control arrangement” being a non-structural placeholder for “means,” despite claim 13 also requiring that the “control arrangement” includes a “control unit” (which is also a non-structural placeholder for “means”) and a “sensor.” The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “control unit,” as introduced by line 4 of claim 13, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because, for example, none of the functional recitations “apply…” in lines 6-7 of claim 13, “determine…” in lines 16-17 of claim 13, “compare…” in lines 18-19 of claim 13, and “reduce…” in line 22 of claim 13 following “configured to:” in reference to the “control arrangement” is linked to the “control unit,” although the term “control unit” is also a non-structural placeholder for “means.” The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to these rejections, Applicant must clarify whether these limitation(s) should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 14-21 are dependent from claim 13, claim 22 fully incorporates claim 13, the preamble of claims 1-12 fully incorporates claim 13, and claims 23 and 24 fully incorporate claim 1, such that claims 1-12 and 14-24 also include the indefinite subject matter of claim 13 to some extent, such that claims 1-12 and 14-24 are also rejected for at least the same reasons that claim 13 is rejected, as discussed in detail directly above with respect to claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 23 is directed to “A computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1.” As best understood by the examiner, a claim to nothing more than a computer program (e.g., software) is a claim that is directed to a product that does not have a physical or tangible form (e.g., see: MPEP 2106.03_I), such that claim 23 is not directed to any of the statutory categories.
Claim 24 is directed to “A computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method according to claim 1.” As best understood by the examiner, a claim to a computer-readable storage medium (e.g., a compact disc) covers a non-statutory embodiment and is therefore directed to non-statutory subject matter (e.g., see: MPEP 2106.03_II), and a claim to nothing more than a computer program (e.g., software) is a claim that is directed to a product that does not have a physical or tangible form (e.g., see: MPEP 2106.03_I), such that claim 24 is not directed to any of the statutory categories.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0277941 to Noffsinger et al. (hereinafter: “Noffsinger”) in view of U.S. Patent Application Publication No. 2018/0313282 to Pati et al. (hereinafter: “Pati”).
With respect to claim 13, Noffsinger teaches a system (apparent from at least Figs. 3 & 11) for controlling a propulsive power output applied to a propeller shaft of a ship (204) [the claim phrase “for controlling a propulsive power output applied to a propeller shaft of a ship” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Figs. 3 & 11 in view of at least ¶ 0005, 0014, 0022, 0034, 0040, 0066, 0118 & 0121], the system comprising the propeller shaft, a propulsive power source, and a control arrangement [as depicted by at least Figs. 3 & 11 and as discussed by at least ¶ 0066-0069, 0071, 0094, 0119-0121 & 0139, the apparent system includes a propulsion system 228, a processor 44 or 216, and sensor(s) 30 and/or sensors 38 and/or sensor(s) 278, where the propulsion system 228 includes a propeller connected to an engine (e.g., “propulsive power source”) via drive train (e.g., “propeller shaft”), and where the processor 216 and the sensor(s) 30 and/or the sensors 38 and/or the sensor(s) 278 are together definable as being at least part of a “control arrangement”)], wherein the control arrangement comprises at least one control unit (44 or 216), and at least one sensor (30 and/or 38 and/or 278) for sensing at least one operational characteristic of the ship (as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139), wherein the control arrangement is configured to: apply a control signal to the propulsive power source for controlling the power output applied to the propeller shaft by the propulsive power source (as discussed by at least ¶ 0045-0143), wherein the control signal is variable within an interval limited by an upper control limit value and a lower control limit value (as discussed by at least ¶ 0045, 0047-0048 & 0093), determine a current value of an operational parameter of the ship utilising the at least one sensor [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, a current value of a location of the marine vessel 204 is determined using the sensor(s) 30], compare the current value of the operational parameter with a first parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, the current value of the location of the marine vessel 204 is compared with a specified stopping location (or at a segment boundary or at a destination or at an incremental or intermediate location along a trip plan) (e.g., “first parameter limit value”)], wherein if the current value of the operational parameter reaches the first parameter limit value, the control arrangement is configured to modify the trip plan, at least at times by adjusting propulsive power, at least at times by reducing propulsive power (as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143).
As discussed in detail above, Noffsinger is understood to teach that the system includes a propeller shaft. However, in such a case where Applicant is able to sufficiently show that Noffsinger does not necessarily teach a propeller shaft and/or in such a case where Noffsinger is not interpreted or relied upon to teach a propeller shaft, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for a drive train to include a propeller shaft when the drive train connects an engine to a propeller of a marine vessel to provide a conventional means of transferring rotational output of the engine to the propeller. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a propeller shaft as part of the system of Noffsinger.
Noffsinger appears to lack a clear teaching as to whether the control arrangement is configured to reduce the upper control limit value if the current value of the operational parameter reaches the first parameter limit value.
Pati teaches an analogous system (apparent from at least Fig. 1 in view of at least ¶ 0020-0021) including a control arrangement (for example: 204, 1102, 1108, 1114, 1116, 1122 & 1124) that is configured to reduce an upper control limit value if a current value of an operational parameter reaches the first parameter limit value [as depicted by at least Figs. 1 & 3-5 and as discussed by at least ¶ 0038-0062, a power output upper limit (e.g., “upper control limit value”) is reduced when changing from a first cell of an engine performance map 502 to a second cell of the engine performance map 502 based on a current location (e.g., “current value of an operational parameter”) of a vehicle system 100 reaching a boundary (e.g., “first parameter limit value”) between a first geographic area and a second geographic area, the first geographic area having first environmental conditions corresponding to the first cell, and the second geographic area having second environmental conditions corresponding to the second cell, where the vehicle system 100 is a marine vessel].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger with the teachings of Pati, if even necessary, such that the control arrangement is configured to reduce the upper control limit value if the current value of the operational parameter reaches the first parameter limit value because Pati further teaches that such functionality beneficially accounts for variations in performance capability of engine(s) due to differing environmental conditions experienced by the marine vessel through differing geographic areas (as discussed by at least ¶ 0048 of Pati).

With respect to claim 14, Noffsinger modified supra teaches the system according to claim 13, wherein the control arrangement is configured to: determine a subsequent current value of the operational parameter of the ship utilising the at least one sensor [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, a subsequent current value of a location of the marine vessel 204 is determined using the sensor(s) 30 at a second timing, the second timing occurring after a first timing of the determination of the current value of the location of the marine vessel 204], compare the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, the subsequent current value of the location of the marine vessel 204 is compared with a second specified stopping location (or at a second segment boundary or at a second destination or at a second incremental or intermediate location along the trip plan) (e.g., “third parameter limit value”); because compare the subsequent current value of the operational parameter with the first parameter limit value and compare the subsequent current value of the operational parameter with a third parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives]; however, Noffsinger appears to lack a clear teaching as to whether if the subsequent current value of the operational parameter reaches the first parameter limit value, the control arrangement is configured to: further reduce the upper control limit value, or wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the control arrangement is configured to: increase the upper control limit value (because if the subsequent current value of the operational parameter reaches the first parameter limit value, the control arrangement is configured to: further reduce the upper control limit value and if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the control arrangement is configured to: increase the upper control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Pati further teaches that the control arrangement of the analogous system (as discussed in detail above with respect to claim 13) is configured to increase the upper control limit value if the subsequent current value of the operational parameter stays clear of the third parameter limit value [as depicted by at least Figs. 1 & 3-5 and as discussed by at least ¶ 0038-0062, the power output upper limit (e.g., “upper control limit value”) is increased when changing from a third cell of the engine performance map 502 to a fourth cell of the engine performance map 502 based on a subsequent current location (e.g., “current value of an operational parameter”) of the vehicle system 100 staying clear of a second boundary (e.g., “first parameter limit value”) between a third geographic area and a fifth geographic area, the third geographic area having third environmental conditions corresponding to the third cell, a fourth geographic area having fourth environmental conditions corresponding to the fourth cell, and the fifth geographic area having fifth environmental conditions corresponding to a fifth cell of the engine performance map 502].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger with the teachings of Pati, if even necessary, such that the control arrangement is configured to increase the upper control limit value if the subsequent current value of the operational parameter stays clear of the third parameter limit value because Pati further teaches that such functionality beneficially accounts for variations in performance capability of engine(s) due to differing environmental conditions experienced by the marine vessel through differing geographic areas (as discussed by at least ¶ 0048 of Pati).

With respect to claim 15, Noffsinger modified supra teaches the system according to claim 13, wherein the control arrangement is configured to: determine a current value of a further operational parameter of the ship utilising the at least one sensor [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, a current value of a different operational parameter of the marine vessel 204 is determined using another of the sensor(s) 30 and/or the sensors 38 and/or the sensor(s) 278], wherein the control arrangement is configured to: compare the current value of the operational parameter or a current value of the further operational parameter with a second parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, the current value of the location of the marine vessel 204 is compared with another specified stopping location (or at another segment boundary or at another destination or at another incremental or intermediate location along the trip plan) (e.g., “second parameter limit value”); because compare the current value of the operational parameter with a second parameter limit value and compare a current value of the further operational parameter with a second parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: increase the lower control limit value [as discussed by at least ¶ 0007, 0049, 0054, 0057-0059, 0061-0063, 0067-0070, 0076-0077 & 0095-0096, the trip plan is modified by causing an increase in propulsive power output based on the current value of the location of the marine vessel 204 reaching the another specified stopping location (or the another segment boundary or the another destination or the another incremental or intermediate location along the trip plan), to assist in making up time when behind schedule; because if the current value of the operational parameter reaches the second parameter limit value, the control arrangement is configured to: increase the lower control limit value and if the current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: increase the lower control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 16, Noffsinger modified supra teaches the system according to claim 15, wherein the control arrangement is configured to: determine a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship [as discussed by at least ¶ 0066-0069, 0071, 0094 & 0139; in one example, a subsequent current value of the different operational parameter of the marine vessel 204 is determined using the another of the sensor(s) 30 and/or the sensors 38 and/or the sensor(s) 278 at a fourth timing, the fourth timing occurring after a third timing of the determination of the current value of the different operational parameter of the marine vessel 204], compare the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value [as discussed by at least ¶ 0057-0063, 0067, 0076-0078, 0107, 0109-0110, 0112, 0116, 0118-0119 & 0124-0143; in one example, the subsequent current value of the location of the marine vessel 204 is compared with an additional specified stopping location (or an additional segment boundary or an additional destination or an additional incremental or intermediate location along the trip plan) (e.g., “fourth parameter limit value”); because compare the subsequent current value of the operational parameter with the second parameter limit value, compare the subsequent current value of the further operational parameter with the second parameter limit value, compare the subsequent current value of the operational parameter with a fourth parameter limit value, and compare the subsequent current value of the further operational parameter with a fourth parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: further increase the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the control arrangement is configured to: reduce the lower control limit value [as discussed by at least ¶ 0007, 0049, 0054, 0057-0059, 0061-0063, 0067-0070, 0076-0077 & 0095-0096, the trip plan is modified by minimizing propulsive power output based on the subsequent current value of the location of the marine vessel 204 staying clear of the additional specified stopping location (or the additional segment boundary or the additional destination or the additional incremental or intermediate location along the trip plan), to minimize fuel usage; because if the subsequent current value of the operational parameter reaches the second parameter limit value, the control arrangement is configured to: further increase the lower control limit value; if the subsequent current value of the further operational parameter reaches the second parameter limit value, the control arrangement is configured to: further increase the lower control limit value; if the subsequent current value of the operational parameter stays clear of the fourth parameter limit value, the control arrangement is configured to: reduce the lower control limit value; and if the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the control arrangement is configured to: reduce the lower control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 17, Noffsinger modified supra teaches the system according to claim 13, wherein the at least one sensor for sensing at least one operational characteristic of the ship is configured for sensing a characteristic related to ambient conditions affecting the ship (as discussed in detail above with respect to at least claim 13).

With respect to claim 18, Noffsinger modified supra teaches the system according to claim 13, wherein the at least one sensor for sensing at least one operational characteristic of the ship is configured for sensing a characteristic related to a load affecting to the propeller shaft (as discussed in detail above with respect to at least claim 13, and as discussed by at least ¶ 0058, 0067, 0076, 0119 & 0139-0142 of Noffsinger).

With respect to claim 19, Noffsinger modified supra teaches the system according to claim 13, wherein the at least one sensor for sensing at least one operational characteristic of the ship is configured for sensing a characteristic related to a cargo load affecting cargo aboard the ship (as discussed in detail above with respect to at least claim 13, and as discussed by at least ¶ 0067 & 0118 of Noffsinger).

With respect to claim 20, Noffsinger modified supra teaches the system according to claim 13, wherein the propulsive power source comprises an internal combustion engine connected to the propeller shaft (as discussed by at least ¶ 0117-0118 of Noffsinger), and wherein the at least one sensor for sensing at least one operational characteristic of the ship is configured for sensing a parameter of the turbocharger, and/or of the cylinder arrangement (as discussed in detail above with respect to at least claim 13; because sensing a parameter of the turbocharger and sensing a parameter of the cylinder arrangement are recited in the alternative, it is sufficient to address one of the claimed alternatives); however, Noffsinger appears to lack a clear teaching as to whether the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.
Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger, as each of the aforementioned components is conventionally part of a forced induction reciprocating piston internal combustion engine, the inclusion of the turbocharger increasing the power output of the internal combustion engine as compared to natural aspiration in absence of the turbocharger. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger, if even necessary, such that the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.

With respect to claim 21, Noffsinger modified supra teaches the system according to claim 20; however, Noffsinger appears to lack a clear teaching as to whether the at least one sensor comprises: a rotational speed sensor of the turbocharger, a pressure sensor of the turbocharger, a temperature sensor of the turbocharger, a temperature sensor of the cylinder arrangement, a pressure sensor of the combustion chamber (because a rotational speed sensor of the turbocharger, a pressure sensor of the turbocharger, a temperature sensor of the turbocharger, a temperature sensor of the cylinder arrangement, and a pressure sensor of the combustion chamber are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for an engine system to include a rotational speed sensor of a turbocharger and/or a pressure sensor of a turbocharger and/or a temperature sensor of a turbocharger and/or a temperature sensor of a cylinder arrangement and/or a pressure sensor of a combustion chamber to provide a controller of the engine system with detected input value(s) indicating engine operating condition(s), including an turbocharger rotational speed and/or a turbocharger-associated pressure and/or a turbocharger-associated temperature and/or a cylinder-associated temperature and/or a combustion chamber pressure, so that the controller is able to execute control processes and/or diagnostic processes based on the detected input value(s). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger, if even necessary, such that the at least one sensor further comprises: a rotational speed sensor of the turbocharger, a pressure sensor of the turbocharger, a temperature sensor of the turbocharger, a temperature sensor of the cylinder arrangement, a pressure sensor of the combustion chamber.

With respect to claim 22, Noffsinger modified supra teaches a ship comprising a system according to claim 13 (as discussed in detail above with respect to claim 13).

Claims 1-7, 11, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noffsinger; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati.
With respect to claim 1, Noffsinger teaches a method for controlling a propulsive power output applied to a propeller shaft of a ship in a system according to claim 13, the ship and the system comprising the propeller shaft and the propulsive power source connected to the propeller shaft [the claim phrase “for controlling a propulsive power output applied to a propeller shaft of a ship in a system according to claim 13, the ship and the system comprising the propeller shaft and the propulsive power source connected to the propeller shaft” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as discussed in detail above with respect to claim 13], wherein the method comprises steps of: applying the control signal to the propulsive power source (as discussed in detail above with respect to claim 13), producing with the propulsive power source a propulsive power in correspondence with the control signal (as discussed in detail above with respect to claim 13), varying the control signal within the interval limited by the upper control limit value and the lower control limit value (as discussed in detail above with respect to claim 13), the step of varying the control signal within the interval limited by the upper and lower control limit values being performed when the ship travels (as discussed in detail above with respect to claim 13), characterised in that the method comprises steps of: determining the current value of the operational parameter of the ship (as discussed in detail above with respect to claim 13), comparing the current value of the operational parameter with the first parameter limit value (as discussed in detail above with respect to claim 13), and wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process step “reducing the upper control limit value” would not necessarily be performed by the method of claim 1 at times including when the condition “if the current value of the operational parameter reaches the first parameter limit value” is not met (e.g., when the current value of the operational parameter does not reach the first parameter limit value), such that the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is not necessarily required to be included by the method of claim 1 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to claim 13].
As discussed in detail above, Noffsinger is understood to teach that the system for the method includes a propeller shaft. However, in such a case where Applicant is able to sufficiently show that Noffsinger does not necessarily teach a propeller shaft and/or in such a case where Noffsinger is not interpreted or relied upon to teach a propeller shaft, the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for a drive train to include a propeller shaft when the drive train connects an engine to a propeller of a marine vessel to provide a conventional means of transferring rotational output of the engine to the propeller. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a propeller shaft as part of the system for the method of Noffsinger.
As discussed in detail above, the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is not necessarily required to be included by the method of claim 1 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is necessarily required to be included by the method of claim 1 under a broadest reasonable interpretation and/or in such a case where the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is interpreted as being included by the method of claim 1, it is noted that Noffsinger appears to lack a clear teaching as to whether the control arrangement is configured to reduce the upper control limit value if the current value of the operational parameter reaches the first parameter limit value, and it is also noted that Pati teaches an analogous system (apparent from at least Fig. 1 in view of at least ¶ 0020-0021) including a control arrangement (for example: 204, 1102, 1108, 1114, 1116, 1122 & 1124) that is configured to reduce an upper control limit value if a current value of an operational parameter reaches the first parameter limit value [as depicted by at least Figs. 1 & 3-5 and as discussed by at least ¶ 0038-0062, a power output upper limit (e.g., “upper control limit value”) is reduced when changing from a first cell of an engine performance map 502 to a second cell of the engine performance map 502 based on a current location (e.g., “current value of an operational parameter”) of a vehicle system 100 reaching a boundary (e.g., “first parameter limit value”) between a first geographic area and a second geographic area, the first geographic area having first environmental conditions corresponding to the first cell, and the second geographic area having second environmental conditions corresponding to the second cell, where the vehicle system 100 is a marine vessel].
Therefore, in a case where the claim phrase “wherein if the current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: reducing the upper control limit value” is interpreted as being included by the method of claim 1, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Noffsinger with the teachings of Pati, if even necessary, such that the method further comprises a step of reducing the upper control limit value if the current value of the operational parameter reaches the first parameter limit value because Pati further teaches that such functionality beneficially accounts for variations in performance capability of engine(s) due to differing environmental conditions experienced by the marine vessel through differing geographic areas (as discussed by at least ¶ 0048 of Pati).

With respect to claim 2, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 1, wherein subsequent to the step of reducing the upper control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship, comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process steps “determining a subsequent current value of the operational parameter of the ship” and “comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value” would not necessarily be performed by the method of claim 2 at times including when the condition “subsequent to the step of reducing the upper control limit value” is not met (e.g., when the process step “reducing the upper control limit value” is not performed as part of the method of claim 2, as discussed in detail above with respect to claim 1), such that the claim phrase “wherein subsequent to the step of reducing the upper control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship, comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value” is not necessarily required to be included by the method of claim 2 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13 and 14; because comparing the subsequent current value of the operational parameter with the first parameter limit value and comparing the subsequent current value of the operational parameter with a third parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that the claim phrase “wherein subsequent to the step of reducing the upper control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship, comparing the subsequent current value of the operational parameter with the first parameter limit value and/or a third parameter limit value” is interpreted as being included by the method of claim 2], wherein if the subsequent current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: further reducing the upper control limit value, or wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the method comprises a step of: increasing the upper control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and neither of the alternative process steps “further reducing the upper control limit value” and “increasing the upper control limit value” would necessarily be performed by the method of claim 2 at times including when the condition “subsequent to the step of reducing the upper control limit value” is not met (e.g., at times including when the process step “reducing the upper control limit value” is not performed as part of the method, as discussed in detail above with respect to claim 1) and/or when the condition “if the subsequent current value of the operational parameter reaches the first parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter does not reach the first parameter limit value) and/or when the condition “if the subsequent current value of the operational parameter stays clear of the third parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter does not stay clear of the third parameter limit value), such that neither of the alternative claim phrases “wherein if the subsequent current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: further reducing the upper control limit value” and “wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the method comprises a step of: increasing the upper control limit value” is necessarily required to be included by the method of claim 2 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13 and 14; because comparing the subsequent current value of the operational parameter with the first parameter limit value and comparing the subsequent current value of the operational parameter with a third parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that at least part of the claim phrase “wherein if the subsequent current value of the operational parameter reaches the first parameter limit value, the method comprises a step of: further reducing the upper control limit value, or wherein if the subsequent current value of the operational parameter stays clear of the third parameter limit value, the method comprises a step of: increasing the upper control limit value” is interpreted as being included by the method of claim 2].

With respect to claim 3, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 1, comprising a step of: determining a current value of a further operational parameter of the ship (as discussed in detail above with respect to at least claims 1, 13 and 15), wherein the method comprises steps of: comparing the current value of the operational parameter or the current value of the further operational parameter with a second parameter limit value [as discussed in detail above with respect to at least claims 1, 13 and 15; because comparing the current value of the operational parameter with a second parameter limit value and comparing the current value of the further operational parameter with a second parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives], wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: increasing the lower control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process step “increasing the lower control limit value” would not necessarily be performed by the method of claim 3 at times including when either/both of the alternative conditions “if the current value of the operational parameter […] reaches the second parameter limit value” and “if […] the current value of the further operational parameter reaches the second parameter limit value” is/are not met (e.g., when the current value of the operational parameter does not reach the second parameter limit value and/or when the current value of the further operational parameter does not reach the second parameter limit value), such that the claim phrase “wherein if the current value of the operational parameter or the current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: increasing the lower control limit value” is not necessarily required to be included by the method of claim 3 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13 and 15].

With respect to claim 4, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and the process steps “determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship” and “comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” would not necessarily be performed by the method of claim 4 at times including when the condition “subsequent to the step of increasing the lower control limit value” is not met (e.g., when the process step “increasing the lower control limit value” is not performed as part of the method of claim 4, as discussed in detail above with respect to claim 3), such that the claim phrase “wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” is not necessarily required to be included by the method of claim 4 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13, 15 and 16; because determining a subsequent current value of the operational parameter of the ship and determining a subsequent current value of the further operational parameter of the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that the claim phrase “wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” is interpreted as being included by the method of claim 4; because comparing the subsequent current value of the operational parameter with the second parameter limit value, comparing the subsequent current value of the operational parameter with a fourth parameter limit value, comparing the subsequent current value of the further operational parameter with the second parameter limit value, and comparing the subsequent current value of the further operational parameter with a fourth parameter limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that the claim phrase “wherein subsequent to the step of increasing the lower control limit value the method comprises steps of: determining a subsequent current value of the operational parameter of the ship or a subsequent current value of the further operational parameter of the ship, comparing the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter with the second parameter limit value and/or a fourth parameter limit value” is interpreted as being included by the method of claim 4], wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the method comprises a step of: reducing the lower control limit value [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and neither of the alternative process steps “further increasing the lower control limit value” and “reducing the lower control limit value” would necessarily be performed by the method of claim 4 at times including when the condition “subsequent to the step of reducing the upper control limit value” is not met (e.g., at times including when the process step “reducing the upper control limit value” is not performed as part of the method, as discussed in detail above with respect to claim 1) and/or when at least one of the alternative conditions “if the subsequent current value of the operational parameter […] reaches the second parameter limit value” and “if […] subsequent current value of the further operational parameter reaches the second parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter or when the subsequent current value of the further operational parameter does not reach the second parameter limit value) and/or when at least one of the alternative conditions “if the subsequent current value of the operational parameter stays clear of the fourth parameter limit value” and “if [...] the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value” is not met (e.g., when the subsequent current value of the operational parameter does not stay clear of the fourth parameter limit value or when the subsequent current value of the further operational parameter does not stay clear of the fourth parameter limit value), such that none of the alternative claim phrases “wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the method comprises a step of: reducing the lower control limit value” is necessarily required to be included by the method of claim 4 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 13, 15 and 16; because if the subsequent current value of the operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value; if the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value; if the subsequent current value of the operational parameter stays clear of the fourth parameter limit value the method comprises a step of: reducing the lower control limit value; and if the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value the method comprises a step of: reducing the lower control limit value are recited in the alternative, it is sufficient to address one of the claimed alternatives in the event that at least part of the claim phrase “wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter reaches the second parameter limit value, the method comprises a step of: further increasing the lower control limit value, or wherein if the subsequent current value of the operational parameter or the subsequent current value of the further operational parameter stays clear of the fourth parameter limit value, the method comprises a step of: reducing the lower control limit value” is interpreted as being included by the method of claim 4].

With respect to claim 5, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to a load characteristic of the propeller shaft (as discussed in detail above with respect to at least claims 1, 13, 15 and 18; because the operational parameter of the ship relates to a load characteristic of the propeller shaft and the further operational parameter of the ship relates to a load characteristic of the propeller shaft are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 6, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to ambient conditions affecting the ship (as discussed in detail above with respect to at least claims 1, 13, 15 and 17; because the operational parameter of the ship relates to ambient conditions affecting the ship and the further operational parameter of the ship relates to ambient conditions affecting the ship are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 7, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the propulsive power source comprises an internal combustion engine connected to the propeller shaft (as discussed by at least ¶ 0117-0118 of Noffsinger), and wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to the internal combustion engine (as discussed in detail above with respect to at least claims 1, 3, 13 and 15; because the operational parameter of the ship relates to the internal combustion engine and the further operational parameter of the ship relates to the internal combustion engine are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 12, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 3, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to a cargo load characteristic affecting cargo aboard the ship (as discussed in detail above with respect to at least claims 1, 13 and 19; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 23, Noffsinger (alternatively, Noffsinger modified supra) teaches a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1 (as discussed in detail above with respect to at least claims 1 and 13, and as discussed by at least ¶ 0034-0037, 0039, 0071 & 0119 of Noffsinger).

With respect to claim 24, Noffsinger (alternatively, Noffsinger modified supra) teaches a computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out the steps of the method according to claim 1 (as discussed in detail above with respect to at least claims 1 and 13, and as discussed by at least ¶ 0034-0037, 0039, 0071 & 0119 of Noffsinger).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noffsinger alone; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Noffsinger in view of Pati.
With respect to claim 8, Noffsinger (alternatively, Noffsinger modified supra) teaches the method according to claim 7, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to the turbocharger, and/or to the cylinder arrangement (as discussed in detail above with respect to at least claims 1 and 13; because the operational parameter of the ship relates to the turbocharger, the operational parameter of the ship relates to the cylinder arrangement, the further operational parameter of the ship relates to the turbocharger, and the further operational parameter of the ship relates to the cylinder arrangement are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Noffsinger appears to lack a clear teaching as to whether the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.
Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made for the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger, as each of the aforementioned components is conventionally part of a forced induction reciprocating piston internal combustion engine, the inclusion of the turbocharger increasing the power output of the internal combustion engine as compared to natural aspiration in absence of the turbocharger. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Noffsinger, if even necessary, such that the internal combustion engine comprises at least one cylinder arrangement and a turbocharger, wherein the cylinder arrangement comprises a combustion chamber, a cylinder bore, a piston configured to reciprocate in the cylinder bore, a gas inlet connected to the combustion chamber, and a gas outlet connected to the combustion chamber, wherein the gas outlet is connected to a turbine of the turbocharger and the gas inlet is connected to a compressor of the turbocharger.

With respect to claim 9, Noffsinger modified supra teaches the method according to claim 8, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to one of: a rotational speed of the turbocharger, a temperature at the inlet at the turbine of the turbocharger, a temperature at an outlet at the turbine of the turbocharger, a pressure at the outlet at the compressor of the turbocharger (as discussed in detail above with respect to at least claims 7 and 8; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives; because a rotational speed of the turbocharger, a temperature at the inlet at the turbine of the turbocharger, a temperature at an outlet at the turbine of the turbocharger, and a pressure at the outlet at the compressor of the turbocharger are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 10, Noffsinger modified supra teaches the method according to claim 8, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to one of: a temperature of the cylinder arrangement, or a pressure within the combustion chamber (as discussed in detail above with respect to at least claims 7 and 8; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives; because a temperature of the cylinder arrangement and a pressure within the combustion chamber are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 11, Noffsinger modified supra teaches the method according to claim 8, wherein the operational parameter of the ship and/or the further operational parameter of the ship relates to one of: an absolute value of a derivative of a rotational speed of the turbocharger, a variation of an amplitude of the rotational speed of the turbocharger, an absolute value of a derivative of a pressure at the outlet at the compressor of the turbocharger, a variation of an amplitude of the pressure at the outlet at the compressor of the turbocharger (as discussed in detail above with respect to at least claims 7 and 8; because the operational parameter of the ship relates to and the further operational parameter of the ship relates to are recited in the alternative, it is sufficient to address one of the claimed alternatives; because an absolute value of a derivative of a rotational speed of the turbocharger, a variation of an amplitude of the rotational speed of the turbocharger, an absolute value of a derivative of a pressure at the outlet at the compressor of the turbocharger, and a variation of an amplitude of the pressure at the outlet at the compressor of the turbocharger are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747